Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 23-25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-22, 26-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 of U.S. Patent No. US 10778555 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 19 of the instant application merely broaden the scope of claim(s) 1 of the patent.  It is well settled that broadening the scope of claims would have been obvious to 
Claim 20 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 21 of the instant application is substantively the same and/or readily derivable from patent claim(s) 4
Claim 22 of the instant application is substantively the same and/or readily derivable from patent claim(s) 5
Claim 26 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim(s) 27 of the instant application merely broaden the scope of claim(s) 1 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 28 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 29 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1 and 6
Claim 30 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 31 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim 32 of the instant application is substantively the same and/or readily derivable from patent claim(s) 4
Claim 33 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1 and 4
Claim 34 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
Claim(s) 35 of the instant application merely broaden the scope of claim(s) 1 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 36 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1 and 6
Claim 37 of the instant application is substantively the same and/or readily derivable from patent claim(s) 5
Claim 38 of the instant application is substantively the same and/or readily derivable from patent claim(s) 1
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415